DETAILED ACTION
	Claims 1-10 are present; claims 5-10 remain withdrawn.
	Applicant’s statements regarding deposit of Parabacteroides goldsteinii DSM 32939 under the Budapest Treaty and acknowledgement of compliance with 37 CFR 1.808 regarding public availability is acknowledged.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 
“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04.”  MPEP 2163(II)(A).
The applicant has amended claim 1 on 05/28/2021 to recite “so that sorbitol is secreted into the NIH thioglycollate broth” and additional method step of “removing the Parabacteroides goldsteinii strain from the NIH thioglycollate both containing sorbitol.“  Applicant has not pointed out where the amended claim is supported, nor is support for these added limitations in claim 1 apparent.  As such, claim 1 appears to recite limitations not supported by the as-filed disclosure in violation of the written description requirement.
The disclosure of the specification that is closest to potentially providing support for the added claim limitations is para. [0049] of the as-filed specification as filed (emphasis added):
[0049]  First, the metabolites in each strain were extracted. 100 µL of the sample (i.e. the culture medium of the native strain MTSO1 and the mutant strain MTSO1-wcfR') was placed in a 1.5 mL eppendorf, and 0.35 mL of methanol was added as an extract solvent. Then, 10 µL of adonitol was added as an internal standard, and evenly mixed on a shaker for 30 seconds, and then sonicated in an ice-water bath for 10 minutes. Next, the samples were centrifuged at 4°C and 12000 rpm for 15 minutes, and then 0.34 mL of the supernatant of each sample were taken out into a new 1.5 mL eppendorf, and the extract 
Para. [0055] of the specification indicates that sorbitol is one of the extracted metabolites.
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” MPEP 2163(I)(B). Nowhere in para. [0049] above is there an explicit description that sorbitol is secreted into NIH thioglycollate broth nor a description of a method step of removing P. goldsteinii cells prior to extraction with methanol/alcohol.  Further, there is no implicit or inherent disclosure of these added claim features in para. [0049] or elsewhere in the specification.  Rather, para. [0049] of the specification states that “metabolites in each strain were extracted” which indicates that metabolites including sorbitol were extracted from the strains (i.e. cells) themselves rather than directly from the culture supernatant with cells removed.  It is well-understood in the art that methanol can be used to extract metabolites from cells since methanol disrupts cell membranes.  For example, Prasad et al. (Global metabolite analysis: the influence of extraction methodology on metabolome profiles of Escherichia coli, Analytical Biochem. 313 (2003): 145-54), abstract and Table 1, describes that it is known to extract metabolites from E. coli by treatment with methanol.  “Comparisons between other lysis methods, even cold and hot methanol, also gave detectable differences,” such that it is understood that methanol lyses cells.  Prasad et al., page 152, left column.  An objective reading of para. [0049] of the specification would not lead an ordinarily skilled artisan at the time of filing to conclude that the description of “100 µL of the sample (i.e. the culture medium of the native strain MTSO1 and the mutant strain MTSO1-wcfR') was placed in a 1.5 mL eppendorf, and 0.35 mL of methanol was added as an extract solvent” is an implicit or inherent disclosure of first “removing the Parabacteroides goldsteinii strain from the NIH thioglycollate broth” since methanol is miscible with aqueous culture media such that there is no apparent mechanism for methanol to cause an extraction of sorbitol in a cell-free broth as compared to a broth containing cells that will lyse due to P. goldsteinii cells without prior removal of such cells such that methanol lyses the cells to allow for extraction of sorbitol and other metabolites from the cell.
For these reasons, there is no apparent support in the as-filed specification that Parabacteroides goldsteinii secretes sorbitol into a NIH thioglycollate broth or for a method step of “removing the Parabacteroides goldsteinii strain from the NIH thioglycollate both containing sorbitol.”  As discussed above, the specification appears to describe contacting NIH thioglycollate broth containing Parabacteroides goldsteinii cells with no prior removal of such cells with methanol to affect extraction of non-secreted sorbitol from the interior of such cell.  For these reasons the claim limitations added to claim 1 in the amendment dated 05/28/2021 set forth above lack adequate written description in the as-filed specification.

Response to arguments
In brief, applicant argues that the claim amendments address the prior rejections of record.  However, applicant’s amendment necessitates the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652